Citation Nr: 0843317	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-03 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, 
Minnesota


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of unauthorized medical expenses at St. 
Joseph's Medical Center from May 2, 2004, through May 4, 
2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 determination of the VA Medical 
Center (VAMC), St. Cloud, Minnesota (the agency of original 
jurisdiction) that the veteran was not entitled to 
reimbursement for unauthorized private medical services he 
received at St. Joseph's Medical Center from May 2, 2004, 
through May 4, 2004.

This case was previously before the Board in January 2007, at 
which time it was remanded in order to ensure due process.  
As the requested development has been accomplished, the case 
is again before the Board for appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
bilateral hearing loss, evaluated as 80 percent disabling; 
residuals of an injury to the left eye, evaluated as 10 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; and for hemorrhoids, evaluated as noncompensable.  
A total rating has been in effect from December 2002.

2.  The veteran was treated for nonservice-connected 
disabilities at a private facility from May 2, 2004, through 
May 4, 2004.

3.  The treatment was for non-emergent conditions.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at St. Joseph's Medical Center from 
May 2, 2004, through May 4, 2004, have not been met.  
38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability; degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction.  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In July 2004 and February 2007 letters, the VAMC provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for reimbursement, as 
well as what evidence and information to be provided by him 
and what will be obtained by VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the May 
2004 medical records from the hospital where the veteran was 
treated.  

In this case the appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  In this regard, following his 
denial, the veteran provided written statements explaining 
why he believed his hospitalization was the result of an 
emergency.  Such statements reflect actual knowledge of what 
is needed to substantiate his claim.  Moreover, the evidence 
relevant to this claim has been obtained, that being the 
records of treatment at the private facility during May 2004.  
The veteran responded in his 2005 substantive appeal that he 
had no additional evidence to submit.  Thus, any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Sanders, supra; Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d, 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The record discloses that the veteran was brought to the 
emergency room of St. Joseph's Medical Center on May 1, 2004.  
He reported that at about 4:00 P.M. that day, he tripped over 
a concrete block, stumbled and struck his head.  He sustained 
a bruise on the right forehead and stated he did not think 
much of it.  Later he called his care giver who brought him 
to the facility.  He presented at the emergency room at 11:30 
P.M. for evaluation of head trauma.  The veteran denied loss 
of consciousness, headache, visual problems, nausea or 
vomiting.  When first seen in the emergency room, his 
temperature was 98.6, but later rose to 102.7.  An 
examination showed that there was an area of ecchymosis with 
some break of skin in the right forehead area.  A CT scan of 
the head did not show any acute intracranial abnormalities.  
A chest X-ray study revealed chronic interstitial changes.  
He was placed on medication for a left lower lobe infiltrate 
and admitted to the hospital. The diagnoses on discharge were 
pneumonia, shingles and trauma.  

Initially, the Board notes that there is no indication that 
the veteran obtained VA authorization prior to receiving the 
medical services in May 2004 for which he is now seeking 
payment or reimbursement.  38 U.S.C.A. § 1703 (West 2002); 38 
C.F.R. §§ 17.52, 17.53, 17.54 (2008).  The issue on appeal 
must be decided in light of the requirements for 
reimbursement or payment for medical expenses incurred 
without prior authorization from VA.  38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120.

Under those criteria, VA may reimburse veterans entitled to 
hospital care or medical services for the reasonable value of 
such services that are provided by a non-VA facility if:

(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health; and

(2) such care or services were rendered to a veteran in 
need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature 
from a service-connected disability, or (D) for any 
illness, injury, or dental condition in the case of a 
veteran who (i) is a participant in a vocational 
rehabilitation program and (ii) is medically determined 
to have been in need of care or treatment to make 
possible such veteran's entrance into a course of 
training, or prevent interruption of a course of 
training, or hasten the return to a course of training 
which was interrupted because of such illness, injury, 
or dental condition; and

(3) Department or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, 
or practical.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  All three statutory 
requirements must be met before reimbursement can be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); 
Malone v. Gober, 10 Vet. App. 539, 547 (1997).

With respect to whether or not an emergency existed, 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120 do not provide a 
definition of when an emergency exists.  An emergency has 
been noted to be "a sudden, generally unexpected occurrence 
or set of circumstances demanding immediate action."  
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).

The veteran is seeking reimbursement for the cost of the 
medical treatment he received at St. Joseph's Medical Center 
from May 2, 2004, through May 4, 2004.  Service connection is 
in effect for bilateral hearing loss, evaluated as 80 percent 
disabling; residuals of an injury to the left eye, evaluated 
as 10 percent disabling; tinnitus, evaluated as 10 percent 
disabling; and for hemorrhoids, evaluated as noncompensable.  
A total rating has been in effect from December 2002.

As noted above, the veteran has been determined to be 
unemployable due to the severity of his service-connected 
disabilities.  Thus, the questions before the Board are 
whether his treatment was for a medical emergency and whether 
a VA facility was feasibly available.  If either of these 
conditions is not met, the veteran's claim must be denied.  

The veteran asserts that a medical emergency was present.  He 
claims that he felt weak and dizzy after he fell and that he 
called a home health aid who recommended that he go to the 
hospital, in part, because he had a fever.  The fact remains, 
however, that the veteran's temperature was normal when he 
was first seen in the emergency room.  This undermines his 
claim that he went to the hospital because of a fever.  It 
was also noted that the veteran reported he had not felt 
particularly weak at home, and he denied loss of 
consciousness, headache, visual disturbance, nausea, or 
vomiting.  He reported that his home health aide told him his 
blood pressure was elevated, but his blood pressure was 
166/80 at the hospital.

Initially, the Board points out that while the veteran 
sustained the injury in the afternoon, he did not "think 
much of it", and did not seek treatment for approximately 
seven hours.  It is clear that, while he went to the 
emergency room due to the injury to his head, he was 
ultimately hospitalized for a lung condition.  Given the 
amount of time that elapsed between the injury and when he 
sought treatment, the Board must conclude that a medical 
emergency did not exist.  Accordingly, there is no need to 
address the issue of whether a VA facility was feasibly 
available. 

In short, the preponderance of the evidence is against the 
claim for entitlement to reimbursement or payment of the cost 
of unauthorized private medical expenses incurred from May 2, 
2004, through May 4, 2004 at St. Joseph's Medical Center.  
See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Reimbursement or payment by the VA of unauthorized medical 
expenses at St. Joseph's Medical Center from May 2, 2004, 
through May 4, 2004 is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


